DETAILED ACTION
Applicant’s response, filed 19 Nov. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-104, 107-108, 111-112, 115-119, 121, and 137-138 are cancelled.
Claims 105-106, 109-110, 113-114, 120 and 122-136 are pending.
Claims 109-110, 113-114, 127, and 129-133 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Election was made without traverse in the reply filed on 31 Aug. 2020 and during the telephone conversation with Attorney of Record, Andrew J. Antczak on 27 Oct. 2020.
Claims 105-106, 120, 122-126, 128, and 134-136 are rejected.
Claim 105 is objected to.

Priority
The effective filing date of the claimed invention is 14 May 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 23 July 2021 and 21 Dec. 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the list of cited references was considered in full by the examiner.

Drawings
The objection to the drawings received 03 May 2021 in the Office action mailed 19 May 2021 has been withdrawn in view of the petition to accept color drawings granted on 20 May2021.

Claim Objections
The objection to claims 122-123 and 125 in the Office action mailed 19 May 2021 has been withdrawn in view of the claim amendments received 19 Nov. 2021.
Claim 105 is objected to because of the following informalities. This objection is newly recited and necessitated by claim amendment.
Claim 105 recites “…wherein: the ensemble classifier uses the plurality of features to form…a determination of the cancer condition of the subject by obtaining a first…; obtaining a second…”, which is a grammatical error and should include a colon following “by” and before the list of steps performed by the ensemble classifier to recite “…a determination of the cancer condition of the subject by: obtaining a first…; obtaining a second…”.
Appropriate correction is required.


Claim Interpretation
The interpretation of claim 1 as only requiring obtaining sequence reads that originated from the tumor specimen, but not a physical step of sequencing, has been withdrawn in view of claim amendments received 19 Nov. 2021.
The interpretation of claims 122-123 as product-by-process limitations that define the process in which the first and second plurality of sequence reads were previously generated has been withdrawn in view of claim amendments received 19 Nov. 2021.

The following interpretation is newly recited and necessitated by claim amendment.
Claim 105 recites “…A method for identifying a diagnosis of a cancer condition for a subject from among at least 50 different cancer conditions, the method comprising:…evaluating the plurality of features to form…a determination of the cancer condition of the subject by…combining, at the final classifier, a plurality of intermediate predictions…to identify the cancer condition for the subject”. It’s unclear if the limitation “….for identifying a diagnosis of a cancer condition for a subject from among at least 50 different cancer conditions”. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP 2111.02. In this case, the body of claim 105 fully sets forth all the limitations of the claimed invention, and does not require that the ensemble classifier and/or intermediate classifiers distinguish between at least 50 cancer conditions. As such, the phrase “identifying a diagnosis of a cancer condition from among at least 50 different cancer conditions” in the preamble of claim 105 is interpreted to recite an intended use of identifying a diagnosis of a cancer condition, and the claims do not require that the cancer is selected specifically from among at least 50 different cancer conditions. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 125-126 under 35 U.S.C. 112(b) in the Office action mailed 19 May. 2021 has been withdrawn in view of claim amendments received 19 Nov. 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 105-106, 120, 122-126, 128, and 134-136 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 105, and claims dependent therefrom, are indefinite for recitation of “…the ensemble classifier uses the plurality of features to form a corresponding intermediate prediction for each respective classifier in the set of intermediate classifiers…by obtaining a first intermediate prediction in the plurality of intermediate predictions, from among a first plurality of predictions for the cancer condition associated with the first classifier…; obtaining a second intermediate prediction in the plurality of intermediate predictions, from among a second plurality of predictions for the cancer condition associated with the second classifier; obtaining a third intermediate prediction in the plurality of intermediate predictions, from among a third plurality of predictions for the cancer condition associated with the third classifier ”. It’s unclear if each of the intermediate classifiers is intended to form “a corresponding intermediate prediction” (e.g. one prediction), as suggested by the first limitation reciting “to form a corresponding intermediate prediction”, and the “first/second/third plurality of predictions” can refer to predictions generated by other classifiers, or if each of the intermediate classifiers is intended to form a plurality of predictions for the cancer condition which includes an intermediate prediction, as suggested by each of the obtaining a first/second/third intermediate prediction limitations. If Applicant intends to require that each intermediate classifier determines a plurality of predictions for the cancer condition, it’s further unclear in what way each of the predictions within the plurality of predictions for the cancer condition are different. If Applicant intends for each intermediate classifier to generate a single prediction for the cancer condition, it’s unclear what predictions the first, second, and third plurality of predictions for the cancer conditions are intended to refer to (e.g. are these from other classifiers outside the scope of the claim or are these predictions other possible predictions that 
Claim 105, and claims dependent therefrom, recites “…the ensemble classifier uses the plurality of features to form a corresponding intermediate prediction for each respective classifier in the set of intermediate classifiers thereby forming a plurality of intermediate predictions…by:…combining, at the final classifier, a plurality of intermediate predictions that includes the first, second, and third intermediate predictions…”. It’s unclear if claim 105 intends to require that the plurality of intermediate predictions corresponding to the intermediate prediction from each respective classifier in the set of intermediate classifiers is combined at the final classifier, as suggested by the limitation regarding the ensemble classifier, or if the plurality of intermediate predictions combined at the final classifier can be other intermediate predictions generated from classifiers outside the set of intermediate classifiers, except for the first, second, and third intermediate predictions, as suggested by the final combing step in the claim. If Applicant intends for the “plurality of intermediate predictions” recited in the combining step to be a different plurality of intermediate predictions than recited in the ensemble classifier step, then it is noted that it would be further unclear which plurality of intermediate predictions the phrase “the plurality of intermediate predictions” recited in claim 106 is intended to refer to. As such, the metes and bounds of the claims are unclear. For purpose of examination, the claim is interpreted to mean “…combining, at the final classifier, the plurality of intermediate predictions that includes the first, second, and third intermediate predictions”, such that the combining step uses the intermediate 
Claim 125, and claims dependent therefrom, are indefinite for recitation of “…obtaining, for each respective training subject in a plurality of training subjects…(ii) the respective training label for each respective classifier in the set of intermediate classifiers, and (iii) the respective label for the cancer condition of the respective training subject”. There is insufficient antecedent basis for these limitations in the claim because claim 105, from which claim 125 depends, does not recite “a respective training label for each respective classifier in the set of intermediate classifiers” or “a respective label for the cancer condition of the respective training subject”. While, inherent components of elements recited have antecedent basis in the recitation of the components themselves (see MPEP 2173.05(e)), the intermediate classifiers and the cancer condition does not inherently include a training label (e.g. some classifiers may utilize an unsupervised algorithm). As such, the metes and bounds of the claims are unclear. To overcome the rejection, claim 125 can be amended to recite “…(ii) a respective training label for each respective classifier in the set of intermediate classifiers, and (iii) a respective label for the cancer condition of the respective training subject”.

Response to Arguments
Applicant's arguments filed 21 Nov. 2021 at pg. 13, para. 3-4 regarding 35 U.S.C. 112(b) have been fully considered but they do not pertain to the new grounds of rejection under 35 U.S.C. 112(b) set forth above. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claims 124 and 136 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This rejection is newly recited and necessitated by claim amendment.
Claim 124 recites “…wherein the RNA expression features are associated with coding regions of genes”. Claim 105, from which claim 124 depends, recites “…sequencing a plurality of mRNA molecules from the sample of the somatic tumor of the subject, thereby obtaining a second plurality of sequence reads of RNA….; identifying a plurality of features…including a first subset of features comprising RNA expression features…, wherein: each RNA expression feature is associated with an expression level of a respective target region…and represents a corresponding abundance of sequence reads, in the second plurality of aligned sequence reads”. Thus claim 105 involves sequencing mRNA molecules from a sample to obtain a second plurality of sequence reads and then identifying features from the aligned second plurality of reads. Given the expression features are derived from mRNA sequence reads, the expression features are necessarily associated with coding regions of genes, given mRNA represents the sequence of a gene that is read to synthesize a protein (i.e. every mRNA is associated with a coding region of a gene). As such, claim 124 fails to further limit the subject matter of claim 105, from which it depends.
Claim 136 recites “…obtaining the first plurality of sequence reads of DNA from the somatic tumor specimen comprises sequencing a plurality of DNA molecules from the somatic tumor specimen; and obtaining the second plurality of sequence reads of RNA from the somatic tumor specimen comprises sequencing a plurality of mRNA molecules from the somatic tumor specimen.” Claim 105, from which claim 136 depends, recites “…sequencing a plurality of DNA molecules from a sample of a somatic tumor from the subject, thereby obtaining a first plurality of sequence reads 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
The rejection of claims 137-138 under 35 U.S.C. 101 has been withdrawn in view of the cancellation of these claims received 19 Nov. 2021.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 105-106, 120, 122-126, 128, and 134-136 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 
Step 1: The instantly claimed invention (claim 105 being representative) is directed to a method for identifying a diagnosis of a cancer condition. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claim 105 recites the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
identifying a plurality of features from the first plurality of aligned sequence reads and second plurality of aligned sequence reads, collectively, wherein the plurality of features comprises three or more subset of features including a first subset of features comprising RNA expression features, a second subset of features comprising copy number features, and a third subset of features comprising DNA features, wherein each RNA expression feature is associated with an expression level of a respective target region of the reference human transcriptome and represents a corresponding abundance of sequence reads in the second plurality of aligned sequence reads, that map to the respective target region of the reference human transcriptome; each DNA feature is associated with a respective allele status in a respective target region of the reference human genome and represents a corresponding abundance of sequence reads with a corresponding reference or variant allele, in the first plurality of aligned sequence reads, that map to the respective target region of the reference human genome; and each copy number feature is associated with a target region of the reference human genome and 
evaluating the plurality of features using an ensemble classifier comprising (i) a set of intermediate classifiers that includes a first classifier, a second classifier, and a third classifier, and (ii) a final classifier, wherein: the ensemble classifier uses the plurality of features to form a corresponding intermediate prediction for each respective classifier in the set of intermediate classifiers thereby forming a plurality of intermediate predictions, and from the plurality of intermediate predictions, a determination of the cancer condition of the subject by:
obtaining a first intermediate prediction in the plurality of intermediate predictions, from among a first plurality of predictions for the cancer condition associated with the first classifier, by providing the first subset of features from the identified plurality of features as inputs to the first classifier;
obtaining a second intermediate prediction in the plurality of intermediate predictions, from among a second plurality of predictions for the cancer condition associated with the second classifier, by providing the second subset of features from the identified plurality of features as inputs to the second classifier;
obtaining a third intermediate prediction in the plurality of intermediate predictions, from among a third plurality of predictions for the cancer condition associated with the third classifier, by providing the third subset of features from the identified plurality of features as inputs into the third classifier; and 
 combining, at the final classifier, a plurality of intermediate predictions that includes the first, second, and third intermediate predictions to identify the cancer condition for the subject.
The identified claim limitations falls into the groups of abstract ideas of mathematical concepts, and/or mental processes for the following reasons. In this case, identifying a plurality of features 
Furthermore, the steps of evaluating the plurality of features using an ensemble classifier by obtaining a first, second, and third intermediate prediction by providing a first, second, and third subset of features to a first, second, and third classifier, respectively, and then combining the plurality of intermediate predictions including the first, second, and third intermediate predictions, also fall under the mathematical concept grouping of abstract ideas. The broadest reasonable interpretation of a classifier includes embodiments such as a linear regression classifier, as disclosed in Applicant’s specification at para. [00160]). Inputting features into two linear regression classifiers and generating a prediction using the classifiers requires the addition of weighted features to generate the classification results, which amounts to a textual equivalent to performing mathematical calculations. Therefore, these limitations recite a mathematical concept.
Dependent claims 106, 120, 125-126, 128, and 134-135 further recite an abstract idea. Claim 106 further recites the mental process of scaling each intermediate prediction based at least in part on a respective confidence level in each respective prediction and generating a combined [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into 
Claims 106, 120, 124-126, 128, and 134-135 do not recite any elements in addition to the recited judicial exception. 
The additional elements of claim 105 include:
sequencing a plurality of DNA molecules from a sample of a somatic tumor from the subject, thereby obtaining a first plurality of sequence reads of DNA from a somatic tumor of the subject;
sequencing a plurality of mRNA molecules from the sample of the somatic tumor from the subject, thereby obtaining a second plurality of sequence reads of RNA from the somatic tumor of the subject;
aligning each respective sequence read in the first plurality of sequence reads to a reference human genome, thereby generating a corresponding first plurality of aligned sequence reads; and
aligning each respective sequence read in the second plurality of sequence reads to a reference human transcriptome, thereby generating a corresponding second plurality of aligned sequence reads.
The additional elements of claims 122-123 include:
wherein the first plurality of sequence reads was generated by low pass, whole genome sequencing (claim 122); and
wherein the second plurality of sequence reads was generated from sequencing of cDNA (claim 123).
The additional element of claim 136 includes:
obtaining the first plurality of sequence reads of DNA from the somatic tumor specimen comprises sequencing a plurality of DNA molecules from the somatic tumor specimen; 
and obtaining the second plurality of sequence reads of RNA from the somatic tumor specimen comprises sequencing a plurality of mRNA molecules from the somatic tumor specimen.
Sequencing a tumor sample to obtain sequence reads and aligning the sequence reads to a reference genome and reference transcriptome only serves to collect data for use by the abstract idea (e.g. for identifying features that are later used in the classifiers), which amounts to insignificant extra-solution activity and does not integrate the recited judicial exception into a practical application. See MPEP 2106.05(g).
Therefore, the additional elements amount to insignificant extra-solution activity, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 105-106, 120, 122-126, 128, and 134-136 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 106, 120, 122-126, 128, and 134-135 do not recite any elements in addition to the recited judicial exception. 
Claims 106, 120, 124-126, 128, and 134-135 do not recite any elements in addition to the recited judicial exception. 
The additional elements of claim 105 include:
sequencing a plurality of DNA molecules from a sample of a somatic tumor from the subject, thereby obtaining a first plurality of sequence reads of DNA from a somatic tumor of the subject;
sequencing a plurality of mRNA molecules from the sample of the somatic tumor from the subject, thereby obtaining a second plurality of sequence reads of RNA from the somatic tumor of the subject;
aligning each respective sequence read in the first plurality of sequence reads to a reference human genome, thereby generating a corresponding first plurality of aligned sequence reads; and
aligning each respective sequence read in the second plurality of sequence reads to a reference human transcriptome, thereby generating a corresponding second plurality of aligned sequence reads.
The additional elements of claims 122-123 include:
wherein the first plurality of sequence reads was generated by low pass, whole genome sequencing (claim 122); and
wherein the second plurality of sequence reads was generated from sequencing of cDNA (claim 123).
The additional element of claim 136 includes:
obtaining the first plurality of sequence reads of DNA from the somatic tumor specimen comprises sequencing a plurality of DNA molecules from the somatic tumor specimen; 
and obtaining the second plurality of sequence reads of RNA from the somatic tumor specimen comprises sequencing a plurality of mRNA molecules from the somatic tumor specimen.
Sequencing DNA molecules using low pass, whole-genome sequencing and sequencing cDNA from mRNA molecules from a sample and aligning reads to a reference genome or transcriptome is well-understood, routine, and conventional. This position is supported by Applicant’s specification at para. [0130]-[0131] which discloses that next-generation sequencing in accordance with methods described herein (e.g. low-pass whole-genome sequencing) and 
Furthermore, the combination of sequencing both DNA molecules and mRNA molecules is well-understood, routine, and conventional. This position is supported by Chakraborty et al (Onco-Multi-OMICS Approach: A New Frontier in Cancer Research, BioMed Research International, 2018, pg. 1-14; newly cited). Chakraborty et al. overviews multi-OMICS approaches to analyzing tumor samples in the field of cancer research (Abstract), which includes performing next-generation sequencing on both genomic DNA and mRNA from a tumor sample (Figure 4; pg. 12, col. 1, para. 2). Therefore, the additional elements, when considered alone and in combination with the other additional elements, are not sufficient to amount to significantly more than the recited judicial exception.
Thus, the claims as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 19 Nov. 2021 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Step 2A, Prong 1:
Applicant remarks the claims do not recite a mathematical concept because while the claims include several limitations that may be based upon a mathematical relationship, formula, or 
This argument is not persuasive. It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula. A claim that recites a mathematical calculation, when the claim is given its broadest reasonable interpretation in light of the specification, will be considered as falling within the "mathematical concepts" grouping. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. Examples of mathematical calculations recited in a claim include: using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 482, 203 USPQ 812, 813 (CCPA 1979). See MPEP 2106.04(a)(2) I C. The instant claims recite using an ensemble classifier comprising a plurality of intermediate classifiers and a final classifier, obtaining predictions from each of three intermediate classifiers based in inputting a subset of features into the classifiers, and then combining the intermediate predictions at the final classifier to identify a final prediction of the cancer condition. In light of Applicant’s specification, the broadest reasonable interpretation of generating and combining predictions using the various classifiers encompasses a mathematical calculation, given Applicant’s specification at para. [00278] discloses the classifiers include various mathematical algorithms, including linear regression, such that the use of these algorithms requires performing mathematical calculations (e.g. the addition of weighted variables). Thus, even though the claims do not explicitly recite a specific mathematical formulation or calculation in the claims, as is the case in examples 41, 43, and 45, the instant claims recite a mathematical concept. 

Applicant remarks the claims do not contain limitations that can be practically performed in the mind because claim 105 recites “sequencing a plurality of DNA molecules…”, “aligning each respective sequence read in the first plurality of reads to a reference human genome…”, “sequencing a plurality of mRNA molecules…”, and “aligning each respective read in the second plurality of sequence reads to a reference human transcriptome…”, each which cannot be practically performed in the mind, and thus, like in example 39, amended claim 105 does not recite a mental process (Applicant’s remarks at pg. 17, para. 3 to pg. 18, para. 3).
This argument is not persuasive. The claim limitations of sequencing DNA and mRNA molecules and aligning the resulting sequence reads to a reference human genome and transcriptome, respectively, were not identified to recite a mental process, and instead were considered additional elements in the above analysis. Instead, other limitations in claim 105 were identified to recite a mental process as discussed in the above rejection. For example, the step of identifying a plurality of features from the aligned sequence reads, under the broadest reasonable interpretation of the claim, only requires analyzing a few loci in the genome or transcriptome and counting an abundance of already aligned reads at that location, which can be practically performed in the mind.  Furthermore, it is notable that mere physicality or tangibility of an additional element or elements (e.g. performing sequencing) is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). See MPEP 2106.04(d) I. 

Applicant remarks the claims do not recite certain methods of organizing human activity (Applicant’s remarks at pg. 18, para. 4 to pg. 19, para. 2).
This argument is not persuasive because the claims were not identified to recite any methods of organizing human activity in the above rejection. 

Step 2A: Prong 2
Applicant remarks the claims are not directed to an abstract idea because the claims are directed to an improved diagnostic assay for determining a cancer type of a somatic tumor from among at least 50 different cancer conditions, by facilitating the discrimination of least 50 different primary cancer types, improving the diagnosis and treatment of cancer patients having tumors of unknown origin (Applicant’s remarks at pg. 19, para. 3 to pg. 20, para. 2). Applicant further remarks the claimed method reduces the time required to determine the cancer type of a somatic tumor of a subject because the standard of care for identifying the cancer type of a cancer of unknown primary (CUP) was a multi-step process including anamnesis and physical examination, execution of a panel of laboratory and radiological examinations, and then a host of complementary tests, as described in Losa F. et al.; Applicant remarks that this is in contrast to the method of claim 105 which requires performing a single assay to determine the cancer type of a somatic tumor from at least 50 different cancer conditions, significantly reducing the time to diagnosis relative to the previous standard of care (Applicant’s remarks at pg. 19, para. 3 to pg. 20, para. 2).
This argument is not persuasive because the argument is not commensurate with the scope of the claims. A claim must be evaluated to ensure the claim itself reflects any disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359. See MPEP 2106.05(a). As discussed above in the claim interpretation section, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. In this case, while claim 105 recites “A method for identifying a diagnosis of a cancer condition for a subject from among at least 50 different cancer conditions, the method comprising…”, the body of the .

Claim Rejections - 35 USC § 103
The rejection of claims 137-138  under 35 U.S.C. 103 as being unpatentable over Jalali et al. (Interpretable per case weighted ensemble method for cancer associations, 2016, BMC Genomics, 17:501, pg. 1-10; previously cited) in view of Pirih et al. (Toward a Taxonomy for Multi-Omics Science? Terminology Development for Whole Genome Study Approaches by Omics Technology and Hierarchy, 2017, OMICS A journal of Integrative Biology, 21(1), pg. 1-16; previously cited) and Kim et al. (Synergistic effect of different levels of genomic data for cancer clinical outcome prediction, 2012, Journal of Biomedical Informatics, 45, pg. 1191-1198; newly cited), as evidenced by Affymetrix (GeneChip Human Genome Arrays, 2004, pg. 1-4; previously cited) in the Office action mailed 19 May 2021 has been withdrawn in view the cancellation of these claims received 19 Nov. 2021.
Applicant’s arguments, see pg. 21, para. 3 to pg. 23, para. 2, filed 19 Nov. 2021, with respect to the rejection(s) of claims 105-106, 120, 122-124, 134, and 136 under 35 U.S.C. 103 have been 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 105, 123-124, and 136 are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. (Classifying Breast Cancer Subtypes Using Multiple Kernel Learning Based on Omics Data, 2019, Genes, pg. 1-14; Pub. Date: 07 March 2019;  newly cited) in view of Pirih et al. (Toward a Taxonomy for Multi-Omics Science? Terminology Development for Whole Genome Study Approaches by Omics Technology and Hierarchy, 2017, OMICS, 21(1), pg. 1-16; previously cited). This rejection is newly recited.
Regarding claim 105
Tao et al. discloses identifying a plurality of features (Figure 1; pg. 4, para. 3), including: obtaining mRNA sequencing data from samples of patients with tumors, including expression data for a plurality of genes (i.e. a first subset of features comprising RNA expression features, each associated with an expression level of a respective target region in the human transcriptome) (pg. 3, para. 3; Figure 1; Figure 7); obtaining DNA methylation data from samples of patients with tumors, including features of a methylation status of promoters of specific genes (i.e. a third subset of features comprising DNA features associated with a respective allele status in a respective target region of a human genome) (pg. 3, para. 3 to pg. 4, para. 2; Figure 8); and obtaining copy number variation data from samples of patients with tumors for a plurality of genes (i.e. a second subset of features comprising copy number features, each copy number feature associated with a target region of the reference human genome) (pg. 3, para. 3 to pg. 4, para. 1; Figure 1; Figure 7).
Tao et al. disclose evaluating the plurality of features using an ensemble classifier comprising of intermediate classifiers, including a first, second, and third classifier (pg. 5, para. 3; Tables 3-4, e.g. 10 intermediate binary classifiers), and then integrating the multiple intermediate classifiers using a one vs. one classifier (i.e. a final classifier) (pg. 6, para. 2).
Tao et al. discloses the ensemble classifier uses the plurality of RNA, DNA, and CNV features to form an intermediate prediction for each intermediate classifier, thereby forming a plurality of intermediate predictions (Tables 3-4, pg. 6, para. 2 to pg. 7, para. 1, e.g. a prediction from each binary classifier is obtained).
Tao et al. further discloses the plurality of features, including the RNA, CNV, and DNA features (i.e. the first subset of features, the second subset of features, and the third subset of features), are input into the first, second, and third classifier to obtain an intermediate prediction regarding the cancer condition of the subject, among a plurality of predictions (pg. 4, para. 4 to para. 5, e.g. the MLK includes the mRNA, DNA, and CNV data; pg. 6, para. 2 to pg. 7, para. 1, Tables 3-4, e.g. each binary classifier makes one prediction regarding the cancer type of a plurality of possible 
Tao et al. discloses combining the plurality of intermediate predictions from the intermediate classifiers, which includes the first, second, and third intermediate predictions, in a one vs one classifier to identify the cancer condition of the subject (pg. 6, para. 2 to pg. 7, para. 1, e.g. the final prediction is obtained through voting, which involves combing the predictions of the intermediate classifiers to obtain the majority vote).
Regarding claims 124 and 136, the claims do not further limit the subject matter of claim 105, from which the claims depend, as discussed above in the rejection of the claim under 35 U.S.C. 112(d). Therefore, the claims are rejected for the same reasons discussed above for claim 105.

Tao et al. does not disclose the following limitations:
Regarding claims 105, Tao et al. does not show sequencing a plurality of DNA molecules from a sample of a somatic tumor form the subject, thereby obtaining a first plurality of sequence reads of DNA from the somatic tumor specimen, and instead discloses the DNA features were obtained through a methylation array (pg. 3, para. 2 to pg. 4, para. 1). Tao et al. does not show sequencing a plurality of mRNA molecules from the sample of the somatic tumor form the subject, thereby obtaining a second plurality of sequence reads of RNA from the somatic tumor specimen, and instead discloses obtaining already sequenced mRNA data (pg. 3, para. 2 to pg. 4, para. 1). Tao et al. further does not show aligning each respective sequence read in the first plurality of sequence reads to a reference human genome and aligning each respective sequence read in the second plurality of sequence reads to a reference human transcriptome. Tao et al. further does not disclose each RNA expression feature represents a corresponding abundance of 
Regarding claim 123, Tao et al. further does not disclose the second plurality of sequence reads were generated by sequencing of cDNA, respectively.
However, the above limitations were known in the art, before the effective filing date of the claimed invention, as shown by Pirih et al.
Regarding claim 105, Pirih et al. overviews omics technology, which includes whole transcriptome RNA sequencing for determining transcript expression levels (pg. 6, col. 2, para. 2-3), which involves aligning reads to a reference (e.g. for transcriptome RNA sequencing the reads would be aligned to the transcriptome) (pg. 4, col. 2, para. 1), which shows the RNA features correspond to an abundance of reads aligned to a target region on the transcriptome. Pirih et al. further discloses DNA microarrays and RNA sequencing are the most common techniques used for expression profiling (pg. 6, col. 2, para. 1). Pirih et al. further discloses whole genome bisulfite sequencing for detecting DNA methylation, (pg. 9, col. 1, para. 4), which involves converting unmethylated cytosines into uraciles through bisulfite conversion (pg. 9, col. 1, para. 4) and aligning reads to a reference genome (pg. 4, col. 2, para. 1), such that each methylation status (i.e. allele status) represents a corresponding abundance of sequence reads with a corresponding reference allele (e.g. reads that map to cytosines on the reference genome correspond to a methylated status). Pirih et al. further shows the most common techniques for profiling DNA methylation are sequencing and array-based profiling techniques (pg. 9, col. 1, para. 3).  Additionally, Pirih et al. discloses whole genome sequencing can be used for the identification of 
Regarding claim 123, Pirih et al. further discloses RNA sequencing involves performing reverse transcription of the RNA library prior to sequencing (pg. 6, col. 2, para. 3), such that the second plurality of sequence reads were generated from sequencing cDNA. 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method shown by Tao et al. to have obtained a first plurality of sequence reads from the tumor specimen by sequencing a plurality of DNA molecules from the somatic tumor specimen, obtained a second plurality of sequence reads from the tumor specimen by sequencing a plurality of mRNA molecules from the somatic tumor specimen, aligned the first and second plurality of sequence reads to a reference genome and reference transcriptome, respectively, and then determined the DNA features and copy number features from the aligned first plurality of sequence reads and the RNA features from the aligned second plurality of aligned sequence reads, as shown by Pirih et al. (pg. 4, col. 1, para. 1 to col. 2, para. 2; pg. 6, col. 2, para. 1; pg. 9, col. 1, para. 4), such that each of the RNA features, DNA features, and copy number features correspond to an abundance of sequence reads aligned to the reference genome or transcriptome that map to a respective target region. One of ordinary skill in the art would have been motivated to combine the methods of Tao et al. and Pirih et al., based on the simple substitution of one known element (obtaining RNA sequence, methylation array, and microarray data, as shown by Tao et al.) for another (performing RNA sequencing and DNA sequencing and alignment, as shown by Pirih et al.) to obtain the predictable result of obtaining the mRNA expression features, DNA methylation features, and copy number features from the aligned DNA and RNA sequence reads. Furthermore, the results of this substitution would have been predictable because Pirih et al. shows RNA sequencing and DNA microarrays prima facie obvious.

Claim 106 is rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. in view of Pirih et al., as applied to claim 105 above, and further in view of Jalali et al. (Interpretable per case weighted ensemble method for cancer associations, 2016, BMC Genomics, 17:501, pg. 1-10; previously cited). This rejection is newly recited.
Regarding claim 106, While, Tao et al. discloses combining the plurality of intermediate predictions through voting to determine the final prediction (pg. 6, para. 2 to pg. 7, para. 1), Tao et al. in view of Pirih et al., as applied claim 105 above, does not disclose the combining the plurality of intermediate predictions comprises: scaling each intermediate prediction of the plurality of intermediate predictions based at least in part on a respective confidence level in each respective prediction to form a corresponding scaled prediction in a corresponding plurality of scaled predictions; and generating a combined prediction based at least in part on each scaled prediction by inputting each respective scaled prediction in the corresponding plurality of scaled predictions into the final classifier. However, these limitations were known in the art, before the effective filing date of the claimed invention, as shown by Jalali et al.
Regarding claim 106, Jalali et al. discloses a method for predicting cancer using DNA methylation or gene expression data (Abstract), which includes generating predictions from each of a plurality of individual classifiers (pg. 4, col. 1, para. 1-2 and 3; pg. 4, col. 2, para. 1), and then generating a model from the individual classifiers that combines the individual predictions to determine a joint prediction of cancer stage (i.e. cancer diagnosis) (pg. 4, col. 1, para. 1-5; pg. 5, col. 1, para. 2-3; Figure 1-2). Jalali et al. further discloses the combining the individual predictions comprises weighting the prediction of each of the individual classifiers based on a confidence value (i.e. scaling each intermediate prediction based on a respective confidence level in each prediction) 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Tao et al. in view of Pirih et al., as applied to claim 105 above, to have scaled each intermediate prediction based on a respective confidence level in each respective prediction, and then generated the combined prediction based on at each scaled prediction by inputting each scaled prediction into the final classifier, as shown by Jalali et al (pg. 4, col. 1, para. 1-2; pg. 4, col. 1, para. 5 to col. 2, para. 1; pg. 5, col. 1, para. 2-6; Figure 1). One of ordinary skill in the art would have been motivated to combine the method made obvious by Tao et al. in view of Pirih et al. with the method of Jalali et al. in order to improve the classification by taking into account the confidence of each prediction, as shown by Jalali et al. (pg. 3, col. 2, para. 4). This modification would have had a reasonable expectation of success given both Tao et al. and Pirith et al. involve generating multiple predictions and then using a voting scheme to combine the predictions into a final prediction, and thus the weighted voting scheme of Pirih et al. would be equally applicable to the predictions of Tao et al., as suggested by Pirih et al. which discloses the method works as a skeleton whose components can be easily substituted (pg. 9, col. 2, para. 5). Therefore, the invention is prima facie obvious.

Claim 120 is rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. in view of Pirih et al., as applied to claim 105 above, and further in view of Wang (Low-Coverage Whole Genome Sequencing: Learning from Less data, 2019, NIH, pg. 1-15; Pub. Date: 16 April 2019; newly cited). This rejection is newly recited.
Regarding claim 120, Tao et al. discloses the RNA features represent a plurality of genes, including ESR1 and GATA3.
Regarding claim 120, Tao et al. in view of Pirih et al., as applied to claim 105 above, does not disclose the target regions associated with each RNA expression feature collectively represent a plurality of genes including MIA, RNF220, AFAP1, SOX21, KANK2, GPM6B, C1orf116, FOXF1, EFHD1, and XKRX. 
Regarding claim 120, Skog et al. discloses a method for assaying a biological sample to diagnose a cancer in the subject (Abstract; claim 1; [0020]), including obtaining a biological sample of a subject and determining a nucleic acid profile including expression levels for one or more oncogenes listed in Table 3, which includes MIA, RNF220, AFAP1, SOX21, KANK2, GPM6B, C1orf116, FOXF1, EFHD1, and KXRK, that is associated with the cancer of the subject (Table 3; [0069]; [0085]; [0116]-[0117]; [0119]; Claims 27 and 41). Skog et al. further discloses the nucleic acid profile is suitable for aiding in the diagnosis of medical conditions, including cancer ([0011]; [0096]; [0101]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Tao et al. in view of Pirih et al., as applied to claim 105 above, to have further obtained RNA expression features for at least the 10 genes of MIA, RNF220, AFAP1, SOX21, KANK2, GPM6B, C1orf116, FOXF1, EFHD1, and XKRX, as shown by Skog et al. (Table 3; [0085]; [0116]-[0117]; [0119]; Claims 27 and 41). One of ordinary skill in the art would have been motivated to combine the methods of Tao et al. in view of Pirih et al. and Skog et al. to aid in the diagnosis of the cancer condition of the subject, as shown by Skog et al. ([0011]; [0096]; [0101]), given Tao et al. also utilizes gene expression data to diagnose a cancer condition (Abstract; Figure 6). This modification would have had a reasonable expectation of success given both Tao et al. and Skog et al. disclose use mRNA expression profiles to diagnose cancer, and thus the expression profile of Skog et al. would be prima facie obvious.

Claim 122 is rejected under 35 U.S.C. 103 as being unpatentable over Tao et al. in view of Pirih et al., as applied to claim 105 above, and further in view of Wang (Low-Coverage Whole Genome Sequencing: Learning from Less data, 2019, NIH, pg. 1-15; Pub. Date: 16 April 2019; newly cited). This rejection is newly recited.
Regarding claim 122, Tao et al. in view of Pirih et al., as applied to claim 105 above, does not disclose the DNA sequencing used to obtain the first plurality of sequence reads is low pass, whole genome sequencing. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Wang.
Regarding claim 122, Wang discloses there are various types of sequencing, including high-throughput whole genome sequencing, deep sequencing, and low-pass whole genome sequencing (pg. 1, para. 1-2). Wang further discloses low-pass whole genome sequencing is a low-cost means to acquire useful clinical information (pg. 1, para. 5; pg. 4, para. 1).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Tao et al. in view of Pirih et al., as applied to claim 105 above, to have used low-pass, whole genome sequencing, as shown by Wang, to obtain the first plurality of sequence reads. One of ordinary skill in the art would have been motivated to combine the methods of Tao et al. in view of Pirih et al with the method of Wang in order to reduce the cost of sequencing while still acquiring useful clinical information, as shown by Wang (pg. 1, para. 5; pg. 4, para. 1). This modification would have had a reasonable expectation of success because Wang discloses low-pass whole genome sequencing can be used to identify tumor content in cells and determine copy number variation information (pg. 3, para. 2 to 6), such that DNA features of Tao et al. could be determined from low-pass whole genome sequencing data. Therefore, the invention is prima facie obvious.

Claim 134 is rejected under 35 U.S.C. 103 as being unpatentable over Tao et al., in view of Pirih et al., as applied to claim 105 above, and further in view of Rolston et al. (Distinguishing de Novo Second Cancer Formation from Tumor Recurrence, 2001, Journal of Molecular Diagnostics, 3(4), pg. 129-132; previously cited). This rejection is newly recited.
Regarding claim 134, Tao et al. in view of Pirih et al., as applied to claim 105 above, does not show receiving subject information comprising one or more clinical events and differentiating the cancer condition between a new tumor and a recurrence of a previous tumor based at least in part on the one or more clinical events. However, this limitation as known in the art before the effective filing date, as shown by Rolston et al. 
Regarding claim 134, Rolston et al. shows receiving information regarding a previous diagnosis for differentiated adenocarcinoma of the colon with a tumor state of T3/N1/MO (i.e. a clinical event) (pg. 129, col. 2, para. 3 to pg. 130, col. 2, para. 2) and determining that the new tumor was a recurrent tumor based on the first diagnosis of colon cancer (pg. 131, col. 2, para. 2-3 to col. 2, para. 1; Figure 4). Rolston et al. shows distinguishing whether a second tumor represents a de novo cancer or a recurrence of the first cancer has important implications for treatment and prognosis (pg. 129, col. 1, para. 1).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Tao et al. in view of Pirih et al., as applied to claim 105, to have received one or more clinical events for a subject and differentiated the cancer condition between a new tumor and a recurrence of a previous tumor based at least in part on the one or more clinical events, as shown by Rolston et al. ((pg. 129, col. 2, para. 3 ; pg. 131, col. 2, para. 2-3 to col. 2, para. 1; Figure 4). One of ordinary skill in the art would have been motivated to combine the methods of Tao et al. in view of Pirih et al. with the method of Rolston et al. to determine the correct treatment and prognosis for the subject, as shown by Rolston et al. (pg. 129, col. 1, para. 1). This modification would have had a reasonable prima facie obvious.


Response to Arguments
Applicant’s arguments with respect to claims 105, 106, 120, 122-124, 134, and 136 at pg. 22, para. 1 to pg. 24, para. 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
That is, Applicant remarks that the cited references do not teach or suggest ensemble models that aggregate different types of features derived from nucleic acid sequencing data because Jalali et al. uses a single type of feature while forming the ensemble model, and none of Pirih, Kim, or Affymetix teach or suggest preparing ensemble models that aggregate different types of features derived from nucleic acid sequencing data (pg. 22, para. 1 to pg. 24, para. 6). However, this limitation is disclosed in the newly cited reference, Tao et al., as discussed in the above rejection. 

Conclusion
No claims are allowed.
Claims 125-126, 128, and 135 are free of the art.
Claims 128 and 135 are free of the art for the reasons discussed in the Office action mailed 12 Nov. 2020.
Claim 125, and claims dependent therefrom, are free of the art for the reasons discussed in the Office action mailed 19 May 2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631